Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on September 9, 2021.
Claims 1, 19, and 20 are currently amended.  
Claims 1-20 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b)
Claims 1-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Cai et al. (US 2019/0347282, hereinafter “Cai”).

Claims 1, 19, and 20.  Cai teaches: A computing platform, comprising: 
at least one processor (see Figure 1 feature 104);
a communication interface communicatively coupled to the at least one processor (see Figure 1 feature 106); and
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (see, e.g., ¶s 9 and 248):
receive a maintenance action report associated with a maintenance action performed on a first computing platform (see, e.g., ¶ 167 teaching an IT incident ticket with reported data);
receive a history log associated with at least one historical maintenance action performed on the first computing platform (see, e.g., at least ¶s 5, 6, 8, 9, 13, 14, 65-67, 85, 89-96 et al. teaching a set of historical incident tickets, i.e., a log of previous maintenance action performed on computer platforms);
receive a status report of a current operating status of the first computing platform (see, e.g., ¶ 110 teaching server compliance data; see also ¶s 173-175 teaching three exemplary historical incidents including whether the situation was resolved successfully or not);
determine, based on the status report of the current operating status of the first computing platform, a success score for the maintenance action performed on the first computing platform (see, e.g., ¶s 173-175 teaching whether the situation was resolved);
store, in the history log associated with the at least one historical maintenance action performed on the first computing platform (see Figure 6 feature 608 teaching storing a knowledge base of historical IT tickets in a database):
the maintenance action report associated with the maintenance action performed on the first computing platform (see, e.g., ¶s 170-173 teaching examples of stored tickets of maintenance actions performed on computer in the database 608), and
the success score for the maintenance action performed on the first computing platform (see ¶s 171-173 teaching that the stored tickets include whether the taken action or actions were successful);
receive a request for a suggested solution to a new problem with a second computing platform that is different from the first computing platform (see ¶ 225 teaching a virtual agent offering suggestions);
identify, from the history log associated with the first computing platform, at least one potential solution associated with the new problem with the second computing platform (see, e.g., ¶ 67 teaching providing an ordered or ranked set of historical incident solutions of most similar historical incidents);
determine, from among the at least one potential solution associated with the new problem with the second computing platform, a highest-ranked solution of the at least one potential solution associated with the new problem with the second computing platform (see, e.g., ¶s 8, 14, 67, 84, 93, and 94 teaching presenting the options in an ordered or ranked list of closest matching historical incidents); and
filter, from the highest ranked solution of the at least one potential solution associated with the new problem with the second computing platform, troubleshooting steps that are part of an unsuccessful chain of troubleshooting (Examiner notes that this limitation is interpreted in light of Applicant’s specification paragraph 63, which states that filtering is done to determine one or more than one high-ranking suggested solution, such as solution scores above a threshold; Examiner further notes that this paragraph states “By filtering the potential solutions to focus just on the top scores, unsuccessful or ineffective troubleshooting steps may be avoided,” and thus Examiner points out that this limitation does not require that the filtered out potential solutions need be proven to be unsuccesful; with that understanding, Examiner asserts that Cai teaches such a limitation, see, e.g., at least ¶s 9, 14-15, 91, and 94 teaching selecting a subset of solutions, thus filtering all of the potential solutions into just the best subset; see further ¶ 96 teaching outputting only those potential solutions that score above a pre-defined threshold); 
send, in response to the request for the suggested solution to the new problem with the second computing platform, a command configured to cause a maintenance action to be performed on the second computing platform, the maintenance action based on the highest-ranked solution of the at least one potential solution associated with the new problem with the second computing platform (see ¶ 148 teaching that the invention is an automated IT system that is capable of resolving incidents without requiring human assistance; see also ¶ 176 teaching that the output data structure could be used to automatically invoke or initiate a process such as the running of a shell script and restarting of the process; see further ¶ 97 teaching automatically performing the most likely solution).
Regarding Claims 19 and 20, these claims are essentially coextensive with Claim 1 other than statutory category.  The rejection of Claim 1 is incorporated herein to reject Claims 19 and 20.  

Claim 2.  Cai teaches the limitations of Claim 1.  Cai further teaches: The computing platform of claim 1, wherein the computer-readable instructions, when executed by the at least one processor, cause the computing platform to:
receive a maintenance action report associated with a maintenance action performed on the second computing platform, the maintenance action based on the command configured to cause the maintenance action to be performed on the second computing platform, the maintenance action performed on the second computing platform associated with the highest-ranked solution of the at least one potential solution associated with the new problem with the second computing platform (see ¶ 170 teaching that the task scheduler 606 automatically acquires all new incident tickets and adds them to the historical incident database);
receive a status report of a current operating status of the second computing platform (see ¶ 170 teaching that the task scheduler 606 automatically acquires all new incident tickets and adds them to the historical incident database);
determine, based on the status report of the current operating status of the second computing platform, a success score for the maintenance action performed on the second computing platform (see ¶ 170 teaching that the task scheduler 606 automatically acquires all new incident tickets, which would include the one that is run in ¶ 176, and adds them to the historical incident database); and
store, in a history log associated with at least one historical maintenance action performed on the second computing platform (see ¶ 170 teaching that the task scheduler 606 automatically acquires all new incident tickets and adds them to the historical incident database):
the maintenance action report associated with the maintenance action performed on the second computing platform (see ¶ 170 teaching that the task scheduler 606 automatically acquires all new incident tickets, which would include the one that is run in ¶ 176, and adds them to the historical incident database), and
the success score for the maintenance action performed on the second computing platform (see ¶ 170 teaching that the task scheduler 606 automatically acquires all new incident tickets, which would include the one that is run in ¶ 176, and adds them to the historical incident database).

Claim 3.    Cai teaches the limitations of Claim 1.  Cai further teaches: The computing platform of claim 2, wherein the computer-readable instructions, when executed by the at least one processor, cause the computing platform to:
determine whether the maintenance action performed on the first computing platform and the maintenance action performed on the second computing platform are both associated with a similar potential problem (see, e.g., ¶s 118, 164, 166, 177, and 178 teaching calculating a similarity score for different historical incidents);
in a case that the maintenance action performed on the first computing platform and the maintenance action performed on the second computing platform are both associated with a similar potential problem, compare the success score for the maintenance action performed on the first computing platform and the success score for the maintenance action performed on the second computing platform (see, e.g., ¶s 6, 7, 13-17, 73, 83, 84, 89-93, and 96 teaching calculating cosine similarity scores of multiple incidents); and
store an update to at least one of the success score for the maintenance action performed on the first computing platform and the success score for the maintenance action performed on the second computing platform, the update based on comparing the success score for the maintenance action performed on the first computing platform and the success score for the maintenance action performed on the second computing platform (see ¶ 170 teaching storing the updated incident tickets in the database 608).

Claim 4.  Cai teaches the limitations of Claim 1.  Cai further teaches: The computing platform of claim 3, wherein the computer-readable instructions, when executed by the at least one processor, cause the computing platform to:
store, in a distributed database, the update to the at least one of the success score for the maintenance action performed on the first computing platform and the success score for the maintenance action performed on the second computing platform (see Figure 6 feature 608 and ¶ 170 teaching the storing of these tickets in the database; see also ¶ 117 as well as 171-173 noting that the tickets include the resolution; regarding a distributed database, examiner notes that ¶ 74 teaches using data sources 160 are stored on multiple databases 170 or ¶ 143 teaching multiple databases 112 or ¶ 146 teaching multiple databases).

Claim 5.  Cai teaches the limitations of Claim 1.  Cai further teaches: The computing platform of claim 1, wherein the computer-readable instructions, when executed by the at least one processor, cause the computing platform to:
determine, from the history log associated with the at least one historical maintenance action performed on the first computing platform, a number of successful times the maintenance action performed on the first computing platform solved a same problem with the first computing platform (see, e.g., ¶ 96 teaching an exemplary response of “there have been three successful resolutions of similar problems.”); and
use the determined number of successful times the maintenance action performed on the first computing platform solved the same problem with the first computing platform as part of determining the success score for the maintenance action performed on the first computing platform (see, e.g., ¶s 96 and 97 teaching using the number of successful times the maintenance action has been performed to perform that action again).

Claim 6.  Cai teaches the limitations of Claim 1.  Cai further teaches: The computing platform of claim 5, wherein the computer-readable instructions, when executed by the at least one processor, cause the computing platform to:
generate, for display, a user interface screen that comprises the number of successful times the maintenance action performed on the first computing platform solved the same problem with the first computing platform (see, e.g., ¶ 96 teaching displaying the number of successful resolutions of a similar problem on a graphical user interface).

Claim 7.  Cai teaches the limitations of Claim 1.  Cai further teaches: The computing platform of claim 1, wherein the computer-readable instructions, when executed by the at least one processor, cause the computing platform to:
generate, for display, a user interface screen that comprises the highest-ranked solution of the at least one potential solution associated with the new problem with the second computing platform (see, e.g., ¶ 67 teaching providing a generated output of ordered/ranked historical incident/solution pairs, noting that ¶ 65 teaches that they can be presented on a GUI).

Claim 8.  Cai teaches the limitations of Claim 1.  Cai further teaches: The computing platform of claim 1, wherein the computer-readable instructions, when executed by the at least one processor, cause the computing platform to:
determine, based on at least one parameter, the success score for the maintenance action performed on the first computing platform (see, e.g., ¶s 171-173 teaching determining whether a resolution was successful or not for an IT incident ticket).

Claim 9.  Cai teaches the limitations of Claim 1.  Cai further teaches: The computing platform of claim 1, wherein the computer-readable instructions, when executed by the at least one processor, cause the computing platform to:
apply a respective weighting to a respective success score associated with each of the at least one potential solution associated with the new problem with the second computing platform, as part of determining, from among the at least one potential solution associated with the new problem with the second computing platform, the highest-ranked solution of the at least one potential solution associated with the new problem with the second computing platform (see ¶s 86 and 182 teaching that weights can be used in the determination; see also, e.g., ¶s 96-97 teaching determining a success score).

Claim 10.  Cai teaches the limitations of Claim 1.  Cai further teaches: The computing platform of claim 9, wherein the computer-readable instructions, when executed by the at least one processor, cause the computing platform to
apply a non-zero weighting to at least one parameter of the success score for the maintenance action performed on the first computing platform if a measure of the at least one parameter of the success score for the maintenance action performed on the first computing platform is above a weighting threshold, and apply a zero weighting to the at least one parameter of the success score for the maintenance action performed on the first computing platform if the measure of the at least one parameter of the success score for the maintenance action performed on the first computing platform is below the weighting threshold.

Claim 11.  Cai teaches the limitations of Claim 1.  Cai further teaches: The computing platform of claim 1, wherein the computer-readable instructions, when executed by the at least one processor, cause the computing platform to:
store, in a distributed database, the history log associated with the at least one historical maintenance action performed on the first computing platform (see ¶ 170 teaching storing the historical logs of maintenance actions in the database 608; regarding a distributed database, examiner notes that ¶ 74 teaches using data sources 160 are stored on multiple databases 170 or ¶ 143 teaching multiple databases 112 or ¶ 146 teaching multiple databases).

Claim 12.  Cai teaches the limitations of Claim 1.  Cai further teaches: The computing platform of claim 1, wherein the computer-readable instructions, when executed by the at least one processor, cause the computing platform to
receive, from a distributed database, the maintenance action report associated with the maintenance action performed on the first computing platform (see, e.g., ¶s 96 and ¶s 171-173 teaching received maintenance action reports from previously performed IT maintenance actions; regarding a distributed database, examiner notes that ¶ 74 teaches using data sources 160 are stored on multiple databases 170 or ¶ 143 teaching multiple databases 112 or ¶ 146 teaching multiple databases).

Claim 13.  Cai teaches the limitations of Claim 1.  Cai further teaches: The computing platform of claim 1, wherein the computer-readable instructions, when executed by the at least one processor, cause the computing platform to:
receive, from a distributed database, the history log associated with the at least one historical maintenance action performed on the first computing platform (see, e.g., ¶s 96 and ¶s 171-173 teaching received maintenance action reports from previously performed IT maintenance actions; regarding a distributed database, examiner notes that ¶ 74 teaches using data sources 160 are stored on multiple databases 170 or ¶ 143 teaching multiple databases 112 or ¶ 146 teaching multiple databases).

Claim 14.  Cai teaches the limitations of Claim 1.  Cai further teaches: The computing platform of claim 1, wherein the computer-readable instructions, when executed by the at least one processor, cause the computing platform to:
determine, based on the success score for the maintenance action performed on the first computing platform, whether the maintenance action performed on the first computing platform was a successful solution by determining whether the success score for the maintenance action performed on the first computing platform is above a success threshold (see, e.g., ¶s 96 and 171-173 teaching that the IT tickets retain whether or not the attempted maintenance was successful).

Claim 15. Cai teaches the limitations of Claim 1.   Cai further teaches: The computing platform of claim 14, wherein the computer-readable instructions, when executed by the at least one processor, cause the computing platform to:
receive a plurality of keystrokes entered by a user as part of performing the maintenance action performed on the first computing platform (see, e.g., ¶ 223 teaching receiving typed feedback from a user); and
filter the plurality of keystrokes to remove at least one irrelevant keystroke that is irrelevant to the successful solution (see ¶ 223 teaching filtering out hateful and inappropriate comments, i.e., comments that are irrelevant to the successful solution).

Claim 16.  Cai teaches the limitations of Claim 1.  Cai further teaches: The computing platform of claim 15, wherein the computer-readable instructions, when executed by the at least one processor, cause the computing platform to:
store the filtered plurality of keystrokes in a distributed database (see ¶ 223 teaching filtering out hateful and inappropriate comments, i.e., comments that are irrelevant to the successful solution; see further ¶ 170 teaching that the incident has a description; regarding that the database is a distributed database, examiner notes that ¶ 74 teaches .

Claim 17.  Cai teaches the limitations of Claim 1.  Cai further teaches: The computing platform of claim 16, wherein the computer-readable instructions, when executed by the at least one processor, cause the computing platform to:
receive an updated version of the distributed database (see ¶ 170 teaching the updating of the database of historical incidents each week or other time period; regarding that the database is a distributed database, examiner notes that ¶ 74 teaches using data sources 160 are stored on multiple databases 170 or ¶ 143 teaching multiple databases 112 or ¶ 146 teaching multiple databases; and
send the updated version of the distributed database to a different computing device (see, e.g., Figure 1 teaching multiple databases 112 and multiple databases 170 that can be sent to and from each other via network 140 and communication interface 106).

Claim 18.  Cai teaches the limitations of Claim 1.  Cai further teaches: The computing platform of claim 1, wherein the computer-readable instructions, when executed by the at least one processor, cause the computing platform to:
parse the history log associated with the at least one historical maintenance action performed on the first computing platform (see, e.g., ¶ 111 teaching performing keyword analysis on the incident ticket);
identify, from parsing the history log associated with the at least one historical maintenance action performed on the first computing platform, a relevant keyword associated with the maintenance action performed on the first computing platform (see ¶ 111 teaching determining relevant/trending keywords); and
store, in a distributed database with the maintenance action report associated with the maintenance action performed on the first computing platform and the success score for the maintenance action performed on the first computing platform, the relevant keyword associated with the maintenance action performed on the first computing platform (see ¶ 170 teaching storing the incident, the incident having a description with keywords and a success score; regarding that the database is a distributed database, examiner notes that ¶ 74 teaches using data sources 160 are stored on multiple databases 170 or ¶ 143 teaching multiple databases 112 or ¶ 146 teaching multiple databases).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that Cai fails to teach the limitation of filter, from the highest ranked solution of the at least one potential solution associated with the new problem with the second computing platform, troubleshooting steps that are part of an unsuccessful chain of troubleshooting (see Remarks pages 13-14).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN P MINCARELLI/
Primary Examiner, Art Unit 3627